Citation Nr: 1137142	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had periods of active service from August 1948 to May 1952, from October 1952 to September 1953, and from June 1954 to March 1970.  He died in February 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the VARO in Atlanta, Georgia, that denied entitlement to the benefit sought.  Jurisdiction of the claims file was later transferred to the Roanoke, Virginia RO because the appellant relocated.

A review of the record reveals that in July 2009, the Board denied the claim, indicating that the criteria for service connection for the cause of the Veteran's death were not met.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand.  By Order dated in June 2010, the Court granted the Joint Motion and remanded the case to the Board for disposition consistent with the Joint Motion.  The case was then remanded by the Board in December 2010 for further development.  The requested action has been accomplished and the case has been returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2003 at his residence.  The death certificate reflects the cause of death was chronic obstructive pulmonary disease (COPD) of months' duration.  There were no significant conditions listed as contributing to death and no autopsy was performed.

2.  At the time of his death, service connection was not established for any disability.

3.  There is no competent evidence showing a link between the cause of the Veteran's death and any presumed exposure to asbestos and/or inhalation of gas and diesel fumes during his service.

4.  COPD was not manifest during the Veteran's active service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA), imposes obligations on VA in terms of its duties to notify and assist claimants in developing claims.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record:  (1) That is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements for service connection for the cause of the Veteran's death have been satisfied by letters dated in April 2003 and July 2008.  The April 2003 letter told her what evidence was necessary to establish entitlement to the benefit sought, what evidence or information was needed from her and what she could do to help with the claim, and where and when to send the information or evidence.  She was also told what the evidence had to show to establish entitlement to service connection for the cause of the Veteran's death.  With respect to VA's duty to assist, the record shows the VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Some of the Veteran's service treatment records, although not all, are in the claims file.  The Board is aware that when there are missing service treatment records, there is a heightened obligation to explain the Board's findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Board referred the claims file for review and an opinion with regard to whether there is a causal relationship between the Veteran's military service and his death.  Following a remand in December 2010, the case was referred to another VA physician for review of the claims file and for an opinion as to whether the Veteran's death was related to any reported asbestos exposure during service or related to inhalation of gas and diesel fumes in service.  The Board finds that the recent examination report is adequate.  An opinion was provided by a qualified medical professional and was predicated on a review of all available records.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Neither the appellant nor her representative has challenged the adequacy of the medical opinion.  In a statement dated in May 2011, the appellant asked that her case be forwarded to the Board immediately.  Accordingly, the Board finds that no further notification of available action is necessary on the issue now being decided.

Pertinent Law and Regulations.

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Notwithstanding any other provision of law, a Veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military for purposes of this title on the basis that it resulted from injury or disease attributable to the use of tobacco products by the Veteran during his service.  38 U.S.C.A. § 1103 (West 2002).

VA death benefits are payable to a surviving spouse of a Veteran if a Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of active service or an already service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. § 3.312.  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it causally shared a producing death, but rather it must be shown that there was a causal connection.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 79 (1994).

After considering all information and lay and medical evidence of record in the case with respect to benefits under laws administered by the Secretary of VA, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is not for application when the evidence preponderance against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Factual Background and Analysis

The appellant contends that the Veteran's death was attributable to service.  She asserts that he was exposed to asbestos during service and to inhalation of gas and diesel fumes and that these led to his fatal chronic obstructive pulmonary disease.

The Veteran died in February 2003.  The certificate of death lists the immediate cause of death as chronic obstructive pulmonary disease (COPD) of months' duration.  No other causes of death were listed.  No autopsy was performed.  The Veteran died at his residence.  

The only service treatment record available is a report of separation examination from his second period of service in September 1953.  There was no reference to findings or complaints indicative of the presence of a respiratory disorder, to include emphysema or COPD.  

Private medical records document the presence of COPD dating from the mid 1990's.  The medical records include the report of hospitalization of the Veteran at a private facility in Georgia in 1996.  At that time it was noted the Veteran had been followed for about a year with a history of chronic obstructive pulmonary disease, past tobacco use, asbestosis exposure, chronic bronchitis, hypoxemia, oxygen dependent, auto-immune hepatitis.  He had been hospitalized two months previously with COPD and bronchitis.  It was noted that he had recently moved from Arizona to Georgia in 1994.  He smoked about 1 1/2 packs of cigarettes for 40 plus years, but stopped about 3 1/2 years earlier.  It was noted that he had been in the military for 21 years with the Army.  He also worked as a ship builder in Virginia for 12 to 13 years.  He reported that he was also connected with nuclear testing back in 1950 in Nevada.  Problem list included:  Acute exacerbation of COPD (bronchitis versus bronchopneumonia); past tobacco use with asbestos exposure.

The evidence of record includes a July 1997 statement from C. David Suddeth, M.D., who stated the Veteran was under his care with severe and advanced emphysema.  The physician stated that this was an illness which "responds to treatment and will progress until his death."

After the Veteran's death in 2003, a VA physician reviewed the claims file in July 2005 and noted the review of the claims file showed a prior diagnosis of emphysema, a synonym for chronic obstructive pulmonary disease.  The examiner noted that the Veteran was apparently exposed to asbestos to some degree of an unidentified nature during his military career.  The physician noted that the Veteran was also a smoker for some 40 years and the record indicated that he admitted to smoking 1 1/2 to 2 packs a day.  The examiner opined that asbestosis did not cause COPD.  The physician reasoned that asbestosis is a restrictive fibrotic disease, not an obstructive disease, and therefore if the cause of death was accurately diagnosed as COPD, this could not be secondary to asbestos exposure.  He further noted that the Veteran's cigarette history was the much more likely cause of the COPD.

Also of record is a January 2009 statement from Charlie Strange, M.D.  He indicated the Veteran was a patient of his from 1999 to 2003 with severe emphysema.  Dr. Strange indicated that the Veteran's COPD "was severe and precipitated by cigarette smoking and occupational exposures during his tenure in the Army.  These would appear to support the service-connected relatedness of his COPD diagnosis."

In February 2011 a VA physician reviewed the entire claims file.  He stated that he was asked the question as to whether or not the Veteran's death was related to reported asbestos exposure during service and/or whether the fatal COPD was related to inhalation of gas and diesel fuels.  The physician indicated that "in reviewing the C-file and the service medical records, I note that [the Veteran] had a significant tobacco smoking history.  I am unable to identify any documentation in the record that he had significant unusual exposure to diesel or other gas fumes while in service.  In addition, I am unaware of any medical literature that specifically states that casual diesel or gas fumes can cause emphysema decades later.  In addition, cigarette smoking absolutely does cause emphysema.  It is therefore my opinion that [the Veteran's] COPD, which was his cause of death, is not related to asbestos exposure and is not related to any diesel or gasoline fumes, which he was exposed to during his time of service."

The Board acknowledges the appellant's arguments regarding the claimed relationship between reported asbestos exposure of her husband during his active service and his death as well as his reported exposure to diesel and gas fumes service and his death from COPD.  She is competent to testify as to her observations and recollections.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnoses and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a lay person was "not competent" to provide testimony as to nexus because she was a lay person, conflicts with Jandreau).  However, the Board rejects those arguments to the extent that the appellant seeks to etiologically relate the Veteran's death from COPD to his military service many years ago.  As a lay person, she is not competent to create the requisite causal nexus between the Veteran's death from COPD and any alleged asbestos exposure during service and/or inhalation of gas and diesel fumes during service.  This is a medically complex determination that is beyond a layperson's competence.

With regard to the Veteran's lengthy history of cigarette smoking, the Board is aware of the opinion from a private physician in January 2009 that the Veteran's COPD was "precipitated by cigarette smoking and occupational exposures during his tenure in the Army."  With regard to cigarette smoking, the claim for death benefits was not received until March 2003.  Section 3.300 of Title 38 provides that for claims received by VA after June 9, 1998, as here, a disability or death will not be considered service connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  38 C.F.R. § 3.300 (2010).  In addition, the Board notes that the U.S. Court of Appeals for the Federal Circuit and this Court have held that Section 1103 precludes a survivor from receiving dependency and indemnity compensation for illnesses caused by the Veteran's use of tobacco in service if the survivor files the DIC claim after June 9, 1998.  See Kane v. Principi, 17 Vet. App. 97, 102 (2003).

With regard to claimed occupational exposures, the Board notes that COPD is not one of the disabilities listed as being associated with asbestosis exposure.  The VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Section C, paragraph 9 (January 7, 2007) defines asbestosis as a fibrous form of ciliate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole or bodies.  Common materials making asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wall board, fire proofing materials, and thermal insulation.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacturer and servicing of friction products (such as clutch facings and brake linings), and manufacturer and insulation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, ambulatory equipment.  This is found at subsection (f).  Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Subsection (b) inhalation of asbestos fibers can produce fibrosis (most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesothelioma of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Here, we have no competent evidence of asbestosis or an asbestos related disease.

The physician had access to the entire claims file when he expressed his opinion in February 2011 that he is unaware of any medical literature that specifically states that diesel gas fumes can cause emphysema decades later.  He opined that the Veteran's COPD was not related to any asbestos exposure and is not related to any diesel or gasoline fumes to which the Veteran was exposed while in service.

The Board finds this opinion persuasive in that the examiner provided reasoning and had access to the entire evidence of record before expressing his opinion.  The Board finds this opinion outweighs the January 2009 statement from the private physician who stated that the Veteran's COPD was precipitated by cigarette smoking and occupational exposures during the Veteran's service in the military.  That physician gave no explanation for his opinion.  The Board finds that a reasoned opinion is more probative than a mere conclusory statement.

The Board is therefore unable to reasonably associate the Veteran's COPD with any incident or incidents of his period of active military service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for the cause of the Veteran's death must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


